Citation Nr: 1509449	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  07-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to November 1978.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the RO in Muskogee, Oklahoma. The Board remanded the issues on appeal in January 2010 and September 2013 for further development. During the pendency of the appeal, the Veteran requested that his claims file be transferred to the jurisdiction of the RO in Cheyenne, Wyoming.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in correspondence received at the RO in Cheyenne, Wyoming in August 2013, the Veteran reported that he had not received notice of his previously scheduled hearing and consequently failed to appear at that hearing because he was out of town. He requested that he be rescheduled for his hearing and that his claims file get transferred to the RO in Cheyenne, Wyoming as he had moved to Wyoming. His correspondence documented his new address in Wyoming. In the September 2013 remand, the Board found that the Veteran had submitted good cause for his failure to appear at his previously scheduled hearing. Accordingly, the Board instructed the RO to reschedule the Veteran for his requested video-conference hearing. Prior to rescheduling the Veteran for his requested hearing, his claims file was to be transferred to the RO in Cheyenne, Wyoming as requested by the Veteran.

The Veteran's claims file was transferred to the RO in Cheyenne, Wyoming and the RO in Cheyenne, Wyoming, by letter dated in November 2013, notified the Veteran that he was scheduled for a Board video-conference hearing in January 2014. However, this notice of the scheduled Board video-conference hearing was sent to the Veteran's previous address in Oklahoma and not his new address in Wyoming as documented in his August 2013 correspondence. Under these circumstances, the Board finds that another attempt should be made to re-schedule the Veteran for his requested video-conference hearing. The Board reiterates that the Veteran has reported that he has moved to Wyoming. Therefore, any correspondence to the Veteran regarding scheduling of his requested hearing should be sent to his current address in Wyoming.

Accordingly, the case is REMANDED for the following action:

The AOJ should re-schedule the Veteran for a Board video-conference hearing in accordance with his request. The AOJ should notify the Veteran and his representative of the date, time and place of the hearing.  See 38 C.F.R. § 20.704(b) (2014). Such notice must be sent to the Veteran at his most current address in Wyoming. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




